COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Charles Ronald Wade v. Harris County, et al

Appellate case number:    01-15-00155-CV

Trial court case number: 2011-69056

Trial court:              295th District Court of Harris County

        On September 16, 2015, appellees, Harris County, City of Houston, Houston Independent
School District, and Houston Community College System, filed a request for mandate to issue.
A court of appeals may issue mandate ten days after the time has expired for the filing of a
motion to extend time to file a motion for rehearing or if no timely filed motion for rehearing or
motion to extend time is pending. TEX. R. APP. P. 18.1(a)(2). A motion for extension of time to
file rehearing was granted until July 14, 2015, and appellant filed a motion for rehearing on July
8, 2015. This motion for rehearing remains pending.
       Accordingly, we deny appellees’ motion to issue mandate.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: September 22, 2015